Citation Nr: 1760557	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-25 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as lung problems, to include as secondary to an acquired psychiatric disorder. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sickle cell anemia.

4.  Entitlement to service connection for acquired psychiatric disorder, to include dyslexia claimed as inaptitude, depression, and schizoid disorder, secondary to sickle cell anemia.

5.  Entitlement to service connection for acquired residuals of stroke to include as secondary to sickle cell anemia.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for a right thumb condition. 

9.  Entitlement to non-service connected pension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 15, 1974 to May 7, 1974.

This matter comes to the Board of Veterans' Appeals (Board) from April 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).    

In August 2017, the Veteran was afforded a videoconference hearing.  A transcript of the testimony offered at this hearing has been associated with the record.

As to the claim for service connection for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for one psychiatric disorder, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  Given that the Veteran has applied for service connection for depression and dyslexia claimed as inaptitude, and the Veteran's records also show that she was possibly hospitalized for schizoid disorder, the Board has combined and recharacterized the different claims into one acquired psychiatric claim accordingly as noted on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First the Veteran essentially contends that she has multiple disabilities due to her sickle cell trait, which was noted during service.  The Board finds that an examination is warranted to discuss whether the Veteran's sickle cell trait is a congenital defect or disease.  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C. §§ 1110, 1111 (2012); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, further medical inquiry in this case is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran also is claiming service connection for an acquired psychiatric disorder, and a November 1977 request for records notes potential VA treatment for schizoid disorder.  The Veteran also testified at her hearing that she received psychiatric care from VA soon after service.  Outstanding records from that treatment should be obtained to the extent possible and then the Veteran should be afforded a VA examination for her acquired psychiatric disorder claim.  See McLendon, supra.  

Furthermore, her claim for nonservice-connected pension is also intertwined with her claim for an acquired psychiatric disorder as she was discharged before 90 days of service due to inaptitude, which she stated was due to dyslexia; and, as noted above, the record shows the Veteran may have had psychiatric treatment in 1977.  See 38 C.F.R. § 3.3; Harris v. Derwinski, 1 Vet. App. 180 (1991).  
As such, the Board is unable to review the claim of entitlement to non-service connected pension until the issue of entitlement to an acquired psychiatric disorder is resolved.

The Board also notes that as the Veteran claims her COPD is due to smoking and she smoked during service due to nerves, thus her COPD is secondary to her psychiatric disorder.  

Next, the Veteran is competent to report during her hearing that she had chest pains in service, and therefore Veteran should be afforded a VA examination to determine the nature and etiology of her claimed hypertension.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); McLendon, supra. 

Finally, the Veteran testified that she injured her low back and knee in service while using a large floor buffer, but that she did not seek out medical attention at the time.  She is competent to report this experience with the floor buffer.  See Jandreau, supra.  The Veteran also contends that she injured her thumb during service because she had to march with her thumb extended during basic training.  She is also competent to report that she marched with her thumb extended.  The Veteran should therefore be afforded VA examinations for all of her claimed orthopedic conditions.  See McLendon, supra. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC treatment records, specifically including VAMC psychiatric treatment records, including those noted in November 1977.  If they are not available, the Veteran should be notified.

2.  Schedule the Veteran for appropriate VA medical examination for her claimed sickle cell trait.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

(a) Explain whether the sickle cell trait is a congenital defect or disease.  Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion. 

(i) If the assessed disability is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability.  Please provide a complete explanation for the opinion. 

(ii) If the sickle cell trait is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion. 

(iii) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion. 

c)  If the examiner determines that the sickle cell trait is not congenital, please address whether any disability in this regard at least as likely as not (a probability of 50 percent or greater) began in or is related to active service. 

3.  Schedule the Veteran for appropriate VA medical examination for her claimed residuals of stroke.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that any identified residuals of stroke were either (1) caused by or (2) are aggravated by the Veteran's sickle cell trait or hypertension.

4.  Schedule the Veteran for appropriate VA medical examination for her claimed acquired psychiatric disorder.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a)  Identify all acquired psychiatric disorders that have been present at any point during the appeal period, to include depression, schizoid disorder, and dyslexia claimed as inaptitude.  

(b)  Explain whether any identified psychiatric disorders are a congenital defect or disease.  Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion. 

(i)  If any assessed disorder is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability.  Please provide a complete explanation for the opinion. 

(ii)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion. 

(iii)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion. 

c)  For any acquired psychiatric disorder that is not congenital, please address whether any disorder in this regard at least as likely as not (a probability of 50 percent or greater) began in or is related to active service. 

d)  The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disorder was either (1) caused by or (2) is aggravated by the Veteran's sickle cell trait.

5.  Schedule the Veteran for appropriate VA medical examination for her COPD.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD was either (1) caused by or (2) is aggravated by an acquired psychiatric disorder.

The examiner should discuss the Veteran's contentions that she smoked more than usual during her short period of service due to nerves.

6.  Schedule the Veteran for appropriate VA medical examination for her claimed hypertension.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

Whether hypertension at least as likely as not (a probability of 50 percent or greater) began in or is related to active service, or manifested to a compensable degree within one year of service.

The examiner should discuss the Veteran's contentions that she has had chest pains since service. 

7.  Schedule the Veteran for appropriate VA medical examination for her claimed orthopedic disorders including a lumbar spine disability, left knee disability, or right thumb condition.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

Whether a lumbar spine disability, left knee disability, or right thumb condition at least as likely as not (a probability of 50 percent or greater) began in or is related to active service, or manifested to a compensable degree within one year of service.

The examiner should discuss the Veteran's contentions that:

(i)  She injured her back and knee while using a floor cleaner; and 

(ii)  She injured her thumb while holding it upright while marching during basic training.  

The examiners for all of the above are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8.  After the above is complete, readjudicate the Veteran's claims, including the one for non-service connected pension.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

